Case 7:19-cv-08403-VB Document 17-9 Filed 11/15/19 Page 1of5

EXHIBIT “I”
Case 7:19-cv-08403-VB Document 17-9 Filed 11/15/19 Page 2 of 5
Attachment Number : 2

7887 Safeguard Circle

f Ca 2 Safegu ard Valley View, OH 44125

™ Toll Free 800.852.8306

Wy

atk
eee

Fax 216.739.2700

wwe, Safeguardpraperthes.¢om

New Order

 

 

Client: Rushmore Loan Mgmt Services Loan:
Loan Type: CV
Mortgagor: JONATHAN A KUHL
Addresss: 115 MELANIE WAY
HYDE PARK, NY 12838
Sent Date: 08/14/2019 Work Order#: 303558154

 

To: Rushmore Loan Mgmt Services
From: Stephanie Mangello

Work Ordered: IL WITH SCOPE OF WORK
Loan Number:

*** Final Update ***

Date Time Instructions
-Completed Date: 2019-08-06T16:41:00-04:00

Interior Inspections

-Was the repair list obtained?: Yes

-Did the mortgagor sign the satisfaction form?: Yes

-Is the mortgagor satisfied with the work completed to date?: Yes
-Was the contractor present for the inspection?: No

-Are There Any Obvious Health And Safety Issues At The Property?: No
-Safeguard Reviewer Comments:

-Have the mortgagor sign the inspection results form. Scan the form
and attach it as a photo to these results!: OK

-Please describe repairs completed on site per scope: Demo on garage
and cleanup

-Please describe work still required for completion: Rebuild garage
-What is the percentage of work completed?: 7

Neighborhood Exterior Demo Citations

-Are There Any Obvious Health And Safety Issues At The Property?: No
-Were There Any Observed Escalated Events Or Issues At The Time Of
This Inspection?: No

Comments
-Comments: Demo work completed

Damages

Page 1 of 4
Case 7:19-cv-08403-VB Document 17-9 Filed 11/15/19 Page 3 of 5

tis 7887 Salequard Circle
f (Zz 2 Safegu ard Valley View, OH 44125
~~ Toll Free 800.852.8306

Fax 216.739.2700

i “i.
oe Waw. sateguardprapertles.com

til

"iene

New Order

 

Client: Rushmore Loan Mgmt Services Loan:
Loan Type: cv
Mortgagor: JONATHAN A KUHL
Addresss: 115 MELANIE WAY
HYDE PARK, NY 12538
Sent Date: 08/14/2019 Work Order#: 303558154

 

 

 

No Damages Have Been Reported For This Property

If receiving this update by fax please access our website at
www.safeguardproperties.com

Page 2 of 4
 

Case 7:19-cv-08403-VB

E& _ Safeguard

  
 

Document 17-9 Filed 11/15/19 Page 4of5

7887 Safequard Circle
Valley View, OH 44125

Toll Free 800.85 2.8306
Fax 216.739.2700

Www. safequaldpraperties.com

 

Client: Rushmore Loan Mgmt Services Mortgagor: JONATHAN A KUHL
Loan: Addresss: 11S MELANIE WAY
Loan Type: CV

HYDE PARK, NY 12538

 

 

a
[me
EL

# ASOUTTOGDA # 459077 1021

  

 

 

 
  

 

 

  

4 ASKITTISOS 00772340
Nescriplion: Condition Ciarage Desenption: Condition Stree Deseriplion: Condition Front of House eseriplion: Condition Fromtor House
Onder Number: 303858 [$4 Order Number: 303538154 SSK 54 Order Sumber: 303588134
Completed Date: 842019 Completed Date: 8.6 2014 Completed Date: 86/2019 Completed) ate: 86-2019

 

 

8 SOOT TOS 90 #50077 2076. 4 AS90TTIQI9 4590771626

Neseniption: Condition Garige Deseription: Condition Garage Description: Condition Ganige Description: Condition Garage
Onder Number, HISS888 154 Onder Number: JOS5S8154 Order Number: J03558154 Onler Number: JO3SS8154
Completed ate: 86/2019 Completed Dale: 86.2019 CompletedDate, 8G 2019 CompletedDate: 86/2019

   

  

 

 

   

  

 

athe eh See

# ASOOTT 032 # 4500772353 = 489007 70H07 # 4890772088

Desenption: Conditron Hause # Address Sign Desenipuon: Condition Ganive Descriptions Condition Signed Result Fam Desenption: Condi Street Scene
Onder Sumber: 3 R184 Order Number: 303548154 Onder Number: 303858154 Onder Number: 303588134
Completed Dare no Completed Date: 86 2019 Completed ate: $2014 Completed Date: £6:2019

 

 

 

 

# ASYOTF ORD # AS OS9SATAS 4 1593954719 f S960D1 575

Desenption: Condition Signed Result Farm Desenption: Conditron Insurance Loss Form Desenpnon: Condition Insurance Loss Form Deseripiion: Condition Insurnace Loss Form
Onder Nunther: 303558154 Onder Number: 303558154 Onter Nember: 3035358154 Onder Number: 30. a

Completed ate: 862019 Completed Date: §. CompletedDate 862019 Completed Date: 8a) 2id

 

Page 3 of 4

 
 

Case 7:19-cv-08403-VB Document 17-9 Filed 11/15/19 Page5of5

 

he 7887 Safeguard Circle
d . Valley View, OH 44125
(@ » Safeguard ley Vi
| Sis Toll Free 800.852.8306
\ iy Fax 216.739.2700
* atl a www, safeguardpraperthes,com
Client: Rushmore Loan Memt Services Mortgagor: JONATHAN A KUHL.
Loan: Addresss: 115 MELANIE WAY
Loan ‘Type: CV

HYDE PARK, NY 12538

 

 

  

 

2 4E9G603376
Description: Condit
Onder Number: 3

Completed Date: &

# AS 96M12970

Desenption: Condition Insurance Loss Fon
Onder Number: 3033538154
Completed ate:

 

  

Page 4 of 4
